

115 HR 1299 IH: Berta Cáceres Human Rights in Honduras Act
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1299IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Johnson of Georgia (for himself, Mr. Conyers, Ms. Kaptur, Mr. Serrano, Ms. Schakowsky, Mr. Ellison, Ms. Lee, Mrs. Davis of California, Ms. Speier, Ms. Moore, Ms. McCollum, Mr. Lipinski, Mrs. Dingell, Mr. Pocan, Ms. Norton, Mrs. Napolitano, Ms. Bonamici, Ms. DeLauro, Mr. Gutiérrez, Mr. Cicilline, Ms. Pingree, Mr. Blumenauer, Mr. Rush, Mr. Tonko, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo suspend United States security assistance with Honduras until such time as human rights
			 violations by Honduran security forces cease and their perpetrators are
			 brought to justice.
	
 1.Short titleThis Act may be cited as the Berta Cáceres Human Rights in Honduras Act. 2.FindingsCongress finds the following:
 (1)The Honduran police are widely established to be deeply corrupt and commit human rights abuses, including torture, rape, illegal detention, and murder, with impunity.
 (2)The New York Times revealed documents on April 15, 2016, indicating that top officials of the Honduran police ordered the killings of drug-crime investigators Julián Arístides Gonzáles and Alfredo Landaverde in 2009 and 2011, respectively, with the subsequent knowledge of top police and, evidently, high-ranking government officials. The Times suggested in a subsequent article that the revelations were being manipulated by the President of Honduras for his own corrupt purposes.
 (3)Individuals in the police with documented records of having committed gross human abuses with impunity continue to be appointed to high positions within the police.
 (4)International human rights bodies have reported that the Honduran military and police commit human rights abuses, including killings, with impunity. The Associated Press has documented death squad activity by police. Human Rights Watch reports: The use of lethal force by the national police is a chronic problem. Investigations into the police abuses are marred by inefficiency and corruption, little information about them is made public; and impunity is the rule..
 (5)The Department of State’s Honduran Human Rights Report for 2016 reports: Impunity remains a serious problem, with prosecution in cases of military and police officials charged with human rights violations moving too slowly or remaining inconclusive..
 (6)Repeated efforts to clean up the Honduran police have largely failed. A recent commission to clean up the police reports that it has separated a number of police. However, to date there has been minimal and only token progress in effectively prosecuting members of the police involved in corruption and human rights abuses, and the reported separations have not been independently verified. Moreover, long-lasting, fundamental reform of the police still needs to be enacted.
 (7)Rights Action documented the Fifteenth Battalion of the Honduran Armed Forces allegedly participated with police and private security forces in some of the killings of over 100 small-farmer activists in the Aguán Valley beginning in 2000. In 2015, Human Rights Watch confirmed that the killings of Aguán farmers were met with no consequences. To date there has been one confirmed conviction of a private actor. Assassinations of key activists continue. In October 2016, José Angel Flores, the president of the Unified Campesino Movement of the Aguán (MUCA), and Silmer Dionisio George, another MUCA member, were assassinated.
 (8)Further examples abound of human rights abuses by the military: in July 2013 members of the Armed Forces shot and killed Tomás García, a Lenca Indigenous activist, and injured his son while they were peacefully protesting a dam project; in May 2014, nine members of the Ninth Infantry reportedly tortured and killed Amado Maradiaga Quiroz and tortured his son, Milton Noe Maradiaga Varela. The cases remain unresolved. In a recent emblematic case, on December 27, 2015, the Honduran Navy reportedly killed Joel Palacios Lino and Elvis Armando García, two Garífuna Afro-Indigenous men who were engaged in digging a car out of the sand on a beach. The case remains in impunity over a year later.
 (9)The current Government of Honduras has expanded the military’s reach into domestic policing, including the creation of a 3,000-member Military Police in clear violation of the Honduran constitution and with disastrous results, including the killings of a 15-year-old boy, Ebed Yanes, in 2012 and a student, Erlin Misael Carías Moncada, in 2014, after they had passed unarmed through checkpoints, and the January 2, 2017, killing of 17-year-old Edgardo Moreno Rodriquez. Since the creation of the Military Police allegations of human rights abuses by the military have increased notably, reports Human Rights Watch. In 2016 the creation of two new battalions of the Military Police was announced.
 (10)The Honduran judicial system has been widely documented to be rife with corruption. Judges, prosecutors and other officials are interconnected with organized crime and drug traffickers, contributing to near-complete immunity.
 (11)The Department of State in its 2015 Human Rights Report for Honduras reports corruption, intimidation, and institutional weakness of the justice system leading to widespread impunity..
 (12)Summarizing the situation, Human Rights Watch reports in 2016 that Rampant crime and impunity for human rights abuses remain the norm in Honduras … Efforts to reform the institutions responsible for providing public security have made little progress. Marred by corruption and abuse, the judiciary and police remain largely ineffective..
 (13)The March 2, 2016, assassination of prominent Lenca Indigenous and environmental activist Berta Cáceres, world-renowned recipient of the 2015 Goldman Environmental Prize for her work defending Indigenous land rights against a hydroelectric dam project, illustrates the human rights crisis in Honduras, and the deep complicity of the Honduran government. Cáceres, the leader of COPINH, the Council of Indigenous and Popular Organizations of Honduras, had reported to authorities 33 threats previous to her killing, but none had been investigated, and the government had failed to provide adequate protection measures as mandated by the Inter-American Commission on Human Rights, with protection by Honduran security being withdrawn the day of her death.
 (14)As of February 2017, eight suspects, four of whom have ties to the Honduran military, have been arrested in the killing of Cáceres, one of whom is a current officer in the military and three others are former military. These arrests raise serious questions about the role of the Honduran military in her assassination, including the chain of command within the military as well as the identity of the true authors of the assassination.
 (15)The Government of Honduras continues to unduly limit legally mandated access by Ms. Cáceres’ family to the case file. In late September 2016, the original case file was allowed to leave the Public Ministry and was stolen.
 (16)Despite calls from 62 Members of Congress, members of the family of Berta Cáceres, COPINH, leaders of the European Union, the Vatican Pontifical Council on Peace and Justice, and many others, the Honduran government has not permitted the Inter-American Commission on Human rights to conduct an independent investigation of the case.
 (17)In this context of corruption and human rights abuses, trade unionists, journalists, lawyers, Afro-Indigenous activists, Indigenous activists, small-farmer activists, LGBTI activists, human rights defenders, and critics of the government remain at severe risk; and previous human rights abuses against them remain largely unpunished.
 (18)The May 2, 2016, shooting of prominent opposition journalist Félix Molina illustrates the continued risk facing activists. Hours before he was shot, Molina had posted information potentially linking Cáceres’s killing to a top government official, members of an elite family, and one of the prosecutors in the case.
 (19)The Consolidated Appropriations Act, 2016 allocated approximately $18,000,000 to the Honduran police and military, in addition to the National Defense Authorization Act for Fiscal Year 2016 authorizing additional funding. The Administration’s funding request for fiscal year 2017 also calls for an increase in security funding for Honduras.
 (20)The Inter-American Development Bank in 2012 lent $59,800,000 to the Honduran police, with United States approval.
			3.Suspension and restrictions of security assistance extended to Republic of Honduras unless certain
			 conditions have been met
 (a)Suspension of security assistanceNo funds may be made available to provide assistance for the police or military of the Republic of Honduras, including assistance for equipment and training.
 (b)Loans from multilateral development banksThe Secretary of the Treasury shall instruct United States representatives at multilateral development banks to vote no on any loans for the police or military of the Republic of Honduras.
 4.Conditions for lifting suspensions and restrictionsThe provisions of this Act shall terminate on the date on which the Secretary of State determines and certifies to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate that the Government of Honduras has—
 (1)pursued all legal avenues to bring to trial and obtain a verdict of those who ordered and carried out—
 (A)the March 2, 2016, murder of Berta Cáceres; (B)the killings of over 100 small-farmer activists in the Aguán Valley;
 (C)the December 27, 2015, killings of Joel Palacios Lino and Elvis Armando García; and (D)the May 3, 2016, armed attack on Félix Molina;
 (2)investigated and successfully prosecuted members of military and police forces who are credibly found to have violated human rights, and ensured that the military and police cooperated in such cases, and that such violations have ceased;
 (3)withdrawn the military from domestic policing, in accordance with the Honduran Constitution, and ensured that all domestic police functions are separated from the command and control of the Armed Forces of Honduras and are instead directly responsible to civilian authority;
 (4)established that it protects effectively the rights of trade unionists, journalists, human rights defenders, Indigenous, Afro-Indigenous, small-farmer, and LGBTI activists, critics of the government, and other civil society activists to operate without interference; and
 (5)taken effective steps to fully establish the rule of a law and to guarantee a judicial system that is capable of investigating, prosecuting, and bringing to justice members of the police and military who have committed human rights abuses.
			